Citation Nr: 0914902	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina.  This matter was remanded in August 2004, 
January 2008, and June 2008.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2003, the Veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2001.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should TDIU be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of entitlement to TDIU, the Veteran 
is not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains several reports of VA 
examinations.  The February 2008 examination report and 
August 2008 addendum obtained are fully adequate and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist have prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the 
Veteran's appeal.  



Criteria & Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

Service connection is in effect for multiple disabilities, 
including amputation of the left leg with knee 
disarticulation, 60 percent disabling, chronic lumbar strain, 
20 percent disabling, and right knee arthritis, 10 percent 
disabling.  Service connection is also in effect at a 0 
percent rating for a scar of the left temporal region and for 
donor scars of the right thigh. He also receives special 
monthly compensation on account of the anatomical loss of one 
foot.  The Veteran's combined rating is 80 percent.  See 38 
C.F.R. § 4.25.  As such, he meets the threshold requirements 
under 38 C.F.R. § 4.16(a). 

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Again, the Veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  The Veteran worked as a social work 
associate until 2001.  At the December 2003 Board hearing, 
the Veteran testified that he is currently working in real 
estate.  

The August 2008 VA examination addendum reflects that the 
Veteran stated that he had great difficulty arising from a 
kneeling position and suffered from chronic right knee pain 
on a daily basis.  He reported that he was unable to run and 
noted that "all the weight is on the good leg."  He 
reported that his orthopedic problems, including the right 
knee and the low back, greatly decreased his productivity as 
a realtor.  He stated that he could sit for a maximum of 45 
minutes at a time.  The examiner noted that the Veteran was 
limited in motion of his low back by pain, including 
difficulty bending over.  The Veteran felt that he could walk 
a half mile on level ground, but experienced difficulty in 
showing property because of walking problems.  He expressed 
doubt as to whether he could do a desk job.  He felt that he 
could stand a maximum of 15 minutes at a time and had to 
change positions frequently.  He stated that he was uncertain 
what kind of work he could do effectively.  He felt he could 
lift up to 30-40 pounds, but that he could not carry out any 
repetitive lifting.  The examiner opined that the Veteran was 
unemployable for any type of strenuous physical work.  The 
examiner also opined that the Veteran could do sedentary work 
if given sufficient break time for position changes.  The 
examiner noted that most of this judgment was based on the 
Veteran's history.  

A review of the objective evidence does not support the 
Veteran's claim of unemployability.  To the contrary, the 
August 2008 VA examination addendum opinion reflects that, 
although the Veteran was unemployable for any type of 
strenuous physical work, the Veteran could do sedentary work 
if given sufficient break time for position changes.  Thus, 
the August 2008 VA examination addendum did not result in a 
finding that the Veteran's service-connected disabilities 
precluded substantially gainful employment (that is, more 
than marginal employment).  This opinion is of high probative 
value since it is based on a physical examination (conducted 
by the same examiner) in which the examiner not only could 
identify the limitations as to whether the Veteran could 
perform substantial gainful employment despite service-
connected disabilities but also was aware of the Veteran's 
history, contentions, testimony, and past work experience.   
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-303 
(2008) (whether a medical opinion is based on sufficient 
facts and data is an important indicator of the probity of 
that opinion); Friscia v. Brown, 7 Vet. App. 294 (1995) (the 
Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal).   

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities.  Clearly, the combined disability 
rating is indicative of industrial impairment.  However, his 
statements and testimony are outweighed by the probative 
medical evidence.  Id.  

In conclusion, the evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

TDIU is not warranted.  

The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


